Title: Note on the Walpole Company’s Rejoinder to a Report from the Board of Trade, [after 1 May 1772]
From: Wharton, Samuel
To: 


[After May 1, 1772]
After the flurry of activity over the Walpole grant in the spring of 1771, nothing happened for a year. The reason was not only Hillsborough’s opposition but also the number and complexity of the problems involved. The land in question included tracts that were claimed by Pennsylvania, by the Ohio Company of Virginia, by the Suffering Traders or Indiana Company, and by the veterans of the French and Indian War whom Washington represented. The Indians, like the whites, had conflicting claims; and the cessions they made to the crown, subject to its approval, were also conflicting. Any line of division between white men and red, furthermore, was subject to the pressure of settlers who were moving across the Alleghenies; confirming such a line when it did not in fact demarcate settlements from hunting grounds would have been an invitation to violence. The many claimants, each in a different way, were asking Whitehall to fix a frontier that was inherently unstable; and Whitehall took refuge in delay.
Hillsborough delayed from policy. He was still adamant against western expansion, and the leaders of the Walpole Company were working hard to undermine his influence. Success seemed in their grasp in December, 1771, when the Cabinet overruled him and ordered an immediate report on the Company’s application. But the Board of Trade did not act until the following March, when it held a hearing at which the Company—biding its time—declined to be represented. The Board brought in a report on April 15 that was forwarded to the Committee on Plantations of the Privy Council on April 29; on May 1 the Company requested a copy, which it received. The report raised objections to the grant: part of the land included in it was west of the boundary already established with the Indians at Fort Stanwix and Lochaber, and those legally settled in the territory east of that boundary might properly come under the jurisdiction of Virginia. But the main objection was that stated in the Board’s earlier report of March, 1768: creating a new colony remote from the seaboard was mistaken in principle, because such a colony produced nothing of commercial benefit to the mother country to compensate for the cost of defense. The Board therefore advised rejecting the application and reaffirming the Proclamation Line of 1763.
Hillsborough’s political strength was waning, for the Privy Council Committee refused to endorse the Board’s report out of hand. Instead it held a hearing on June 5, at which the Company took the opportunity that it had declined before the Board, and aired its case at great length. Franklin was present, but the record indicates that he participated only to the extent of answering one minor question. Samuel Wharton unquestionably took the lead in presenting the petitioners’ argument, which in its published form was, according to William Knox, Wharton’s composition.
A quarter-century later John Almon attributed this rejoinder to Franklin. He had had only five copies printed, Almon added, when Hillsborough’s resignation in August induced him to stop the press. Jared Sparks accepted this attribution, and substantiated it by misreading a letter from Franklin in 1773; later editors followed Sparks. Clarence Alvord disagreed, and so do we. Internal evidence, as well as external, points to Wharton as the principal author. The document is a meandering statement of the case, replete with arguments and historical details that are ill organized, ill written, and sometimes incoherent. Here and there are flashes of reasoning that may be Franklin’s, here and there he may have provided the background information; but we can find no ground for believing that the resultant mishmash was his handiwork.
